Citation Nr: 0432746	
Decision Date: 12/10/04    Archive Date: 12/15/04

DOCKET NO.  03-06 142	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUE

Entitlement to an increased rating for service-connected 
residuals of shell fragment wound of the right arm, currently 
evaluated as 30 percent disabling.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Jaeger, Associate Counsel


INTRODUCTION

The veteran had active service from October 1951 to October 
1954.  He is the recipient of the Purple Heart Medal. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Milwaukee, Wisconsin.  

This appeal is REMANDED to the RO via the Appeals Management 
Center, in Washington, D.C.  VA will notify the veteran if 
further action is required on his part.


REMAND

?	This claim is remanded to obtain outstanding VA 
treatment records. 
?	This claim is remanded to obtain a VA examination.

The veteran is service-connected for residuals of shell 
fragment wound of the right arm, currently evaluated as 30 
percent disabling under 38 C.F.R. § 4.73, Diagnostic Code 
5303.  He contends that his right arm disability should be 
rated as severe because he has pain and flare-ups.  The 
veteran states that his activities have become very limited 
as a result of his right arm disability and that he currently 
has carpal tunnel syndrome.  As such, he argues that he is 
entitled to an evaluation in excess of 30 percent for such 
service-connected disability.

The Board acknowledges that the Veterans Claims Assistance 
Act of 2000 (VCAA), codified at 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West 2002), and its implementing regulations, 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2004), are applicable to the appeal now before the Board.  

Pursuant to 38 C.F.R. § 3.159(c)(2), VA must make reasonable 
efforts to help a claimant obtain evidence necessary to 
substantiate his claim, to include obtaining records in the 
custody of a Federal department or agency, such as medical 
and other records from VA medical facilities.  Following 
transfer of the veteran's claim to the Board, the veteran 
submitted a statement indicating that he had a May 2004 
appointment at the Iron Mountain VA Medical Center and wished 
for such treatment records to be considered in deciding his 
appeal.  As such, the Board finds that a remand is necessary 
to obtain outstanding VA medical records.

Additionally, the veteran was last afforded a VA examination 
in September 2002.  Since that time, the veteran has 
contended that his right arm symptomatology has increased in 
severity.  Specifically, he stated that during the September 
2002 VA examination, the nurse actually pushed his arm up for 
a higher reach, and, following the examination, his muscle 
immediately flared-up, requiring cold packs to be placed on 
the muscle.  As such, a contemporary examination is needed to 
properly determine the current nature and severity of the 
veteran's service-connected residuals of shell fragment wound 
of the right arm.   

For the above reasons, the case is REMANDED for the 
following:

1.  The RO should take the appropriate 
steps to obtain identified records from 
the Iron Mountain VA Medical Center.  A 
negative response for any records that 
cannot be obtained should be associated 
with the claims file.  For VA records, 
requests must continue until the RO 
determines that the records sought do not 
exist or that further efforts to obtain 
those records would be futile.  Any 
records obtained should be associated 
with the file.

2.  Following the completion of the above 
development and after all obtained 
treatment records are associated with the 
claims file, the veteran should be 
afforded a VA examination to determine 
the current nature and severity of his 
service-connected residuals of shell 
fragment wound of the right arm.  The 
claims file should be made available to 
the examiner for review and ask the 
examiner to confirm in his written report 
that he conducted such a review.  

Any and all indicated studies, tests, and 
evaluations, to include X-rays and range 
of motion studies in degrees, should be 
performed.  

In reporting range of motion, the 
examiner should specifically identify any 
excursion of motion accompanied by pain.  
The examiner should be requested to 
identify any objective evidence of pain 
and to assess the extent of any pain.  
The examiner should identify normal 
ranges of right shoulder motion and then 
state the veteran's actual passive and 
active ranges of right shoulder motion in 
degrees.  The extent of any 
incoordination, weakened movement, and 
excess fatigability on use should be 
described.  To the extent possible, the 
functional impairment due to 
incoordination, weakened movement, and 
excess fatigability on use should be 
assessed in terms of additional degrees 
of limitation of motion.  

The examiner should also express an 
opinion concerning whether there would be 
additional limits on functional ability 
on repeated use or during flare-ups, and, 
if feasible, express this in terms of 
additional degrees of limitation of 
motion on repeated use or during flare-
ups.  If this is not feasible, the 
examiner should so state.  

The examiner should also specifically 
identify the nature and extent of damage 
to Muscle Group III as a result of the 
shell fragment wound and what functional 
abilities are affected.  The examiner 
should indicate whether such damage is 
slight, moderate, moderately severe, or 
severe.  In assessing the severity of the 
damage, the examiner should comment upon 
the presence of the cardinal signs and 
symptoms of muscle disability, to include 
loss of power, weakness, lowered 
threshold of fatigue, fatigue-pain, 
impairment of coordination, and 
uncertainty of movement. 

Further, the examiner should identify the 
etiology of any neurological 
manifestations as they relate to the 
service-connected residuals of shell 
fragment wound of the right arm, as well 
as the degree of injury involved, the 
affected peripheral nerve(s), and any 
functional impairment that results.  

3.  The RO should then review the claims 
file and ensure that all notification and 
development action required by the VCAA 
and its implementing regulations is 
completed consistent with all governing 
legal authority.  

4.  After completing the above, the 
veteran's increased rating claim should 
be re-adjudicated, based on the entirety 
of the evidence.  If the benefit sought 
on appeal is not granted to the veteran's 
satisfaction, he and his representative 
should be provided with a supplemental 
statement of the case.  An appropriate 
period of time should be allowed for 
response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims 
(Court) for additional development or other appropriate 
action must be handled in an expeditious manner.  See The 
Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), 
(b), 117 Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 
5109B, 7112).



	                  
_________________________________________________
	G.H. Shufelt
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).


